COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           NOTICE

Appellate case name:        Kyna Hill v. Taco Bell, Inc.

Appellate case number:      01-14-00787-CV

Trial court case number:    2012-29455

Trial court:                270th District Court of Harris County

       Appellant, Kyna Hill, attempts to appeal from a trial court judgment signed on
August 13, 2014. This Court’s records indicate that appellant’s notice of appeal may not
have been served on the other party to the trial court’s final judgment. See TEX. R. APP. P.
25.1(e) (“The notice of appeal must be served on all parties to the trial court’s final
judgment . . . .”); see also id. 9.5(a) (requiring filing party to serve copy of document
filed on all parties to proceeding).

        Accordingly, the Court has directed me to notify you that the Court may dismiss
this appeal unless you provide proof of service of the notice of appeal on all parties to the
trial court’s final judgment. See TEX. R. APP. P. 9.5(d) (requiring document presented for
filing to contain proof of service), 9.5(e) (listing requirements for certificate of service);
see also id. 25.1(f) (providing for amendment of notice of appeal). Proof of service of the
notice of appeal must be filed within 14 days of the date of this notice.

      If an appropriate response is not received in this Court by the deadline, the Court
may dismiss the appeal without further notice. See TEX. R. APP. P. 25.1(b), 42.3(c); see
also Hogg v. Builders Capital, Ltd., No. 12-14-00307-CV, 2014 WL 6982946, at *1
       (Tex. App.—Tyler Dec. 10, 2014, no pet.) (mem. op.); Mancillas v. Mancillas,
No. 01-10-00674-CV, 2012 WL 587134, at *1(Tex. App.—Houston [1st Dist.] Feb. 23,
2012, no pet.) (mem. op.).




                               Christopher A. Prine, Clerk of the Court


                               Date: June 9, 2015